Citation Nr: 1409115	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) based on Aid and Attendance/Housebound. 


REPRESENTATION

Appellant represented by:	Valerie D. Metrakos, Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from January 1951 to December 1954. 


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California. Due to a change in the Veteran's place of residence, the VA Regional Office in Muskogee, Oklahoma (RO) has assumed jurisdiction. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran through counsel has reported that he has moved from his private residence to an assisted-living facility in Tulsa, Oklahoma. The change in residence suggests that the Veteran's functional capacity may have changed which is a relevant consideration in this appeal. The record does not contain any medical or administrative records associated with the decision to enter into such a facility, to include any potential findings indicating the need for aid and attendance - any or all of which may substantiate the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding medical and/or administrative records, to include any records from a government agency, regarding the Veteran's entry into and care within an assisted-living facility. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. Then determine if any further medical or administrative file review is warranted if necessary, and after completion of all other necessary development, re-adjudicate the claim. If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


